FoRD, Judge:
The above case has been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and;between counsel for the plaintiff and the Assistant Attorney General for the United States, as follows:
1. That the merchandise marked “A” and initialed CTR (Commodity Specialist’s Initials) by Commodity Specialist Charles T. Rufener (Commodity Specialist’s Name) on the invoices covered by the above-entitled protest, was assessed with duty at the rate of 19% under Item 657.40, TSUS, as articles of aluminum, not coated or plated with precious metal, not specifically provided for elsewhere.
2. That the only claim made by the plaintiff is that such merchandise is properly dutiable at 15% under Item 722.32, TSUS, as parts of motion picture cameras.
3. That said merchandise consists of pistol grips which are chiefly used as parts of motion picture cameras, and similar in all material respects to those pistol grips the subject of J. E. Bernard & Co., Inc. v. United States, C.D. 2744, wherein the court held that such merchandise was dutiable as parts of motion picture cameras under Par. 1551, Tariff Act of 1930, as modified.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2744 be incorporated in this case and that said protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
' Accepting the foregoing stipulation of fact and following the authority cited, J. E. Bernard & Co., Inc. v. United States, C.D. 2744, we find and hold the items of merchandise marked “A” and initialed CTR on the invoice by Commodity Specialist Charles T. Rufener to be properly dutiable as parts of motion picture cameras at the rate of 15 per centum ad valorem under item 722.32, Tariff Schedules of the United States.
To the extent indicated the specified claim in this suit is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.